EXHIBIT 10(m)(4) CLECO CORPORATION 2030 Donahue Ferry Road Pineville, LA 71360 «Name» «Location» Re: Awards - Performance Cycle Dear «Nickname»: The Compensation Committee of the Board of Directors of Cleco Corporation, which is appointed to administer the Cleco Corporation 2000 Long-Term Incentive Compensation LTIP,as amended (the “LTIP”), has awarded to you the following incentives related to the Company’s $1.00 par value voting common stock, referred to as “Common Stock”: a. An aggregate of shares of Common Stock, or “Restricted Stock,” and an allocation of an equal number of Common Stock Equivalent Units, or “CEUs,” provided that during the Performance Cycle (as defined below), your Restricted Stock and CEUs shall not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of. b. A contingent allocation of units, representing an equal number of shares of Common Stock, called “Opportunity Shares,” and CEUs, called “Opportunity CEUs.” 1.Performance Objectives, Vesting, and Payment.A summary of the Performance Objectives established for the period beginning as of January 1, , and ending December 31, , referred to as the “ Performance Cycle,” is attached hereto as Exhibit A.The number of shares of Restricted Stock and Opportunity Shares to vest and be delivered to you, if any, and the number of CEUs and Opportunity CEUs to be paid to you, if any, will be determined by the Committee at the end of the cycle in accordance with the performance matrix included in Exhibit A hereto.Shares of Restricted Stock and Opportunity Shares and CEUs and Opportunity CEUs that are not vested at the end of the Performance Cycle will be forfeited and the affected certificates or bookkeeping entries canceled by the Company. As soon as practicable after the end of the Performance Cycle, the Committee will notify you of the number of shares of Restricted Stock and Opportunity Shares and CEUs and Opportunity CEUs, if any, to which you are entitled.Payment will be made: a. For Restricted Stock and Opportunity Shares, by delivery of certificates representing the number of your vested shares; and b. For CEUs and Opportunity CEUs, in the form a cash payment equal to the Fair Market Value of Common Stock determined as of the last business day of the Performance Cycle, multiplied by the number of vested units to which you are entitled. «Name» Page 2 2.Accumulated Dividends.If dividends are declared and paid on shares of Common Stock during the Performance Cycle, then the dividends paid on your Restricted Stock and an equivalent amount determined with respect to your CEUs (collectively the “Accumulated Dividends”) will be credited to a bookkeeping account maintained for your benefit. Such amount will be accumulated, without interest, and paid to you as of the first business day following the end of the Performance Cycle with respect to your vested Restricted Stock and your vested CEUs. Any Accumulated Dividends attributable to shares of unvested shares of Restricted Stock or unvested CEUs will be forfeited. 3. Further Limitations.A purpose of the Company in awarding Restricted Stock and allocating Opportunity Shares to you is to encourage you to become a long-term shareholder of the Company.Consistent with this purpose, you agree that if Restricted Stock is transferred to you free of restriction or Opportunity Shares are transferred to you in the form of Common Stock, you will not sell, assign or otherwise dispose of such shares, without the prior consent of the Company, and that such shares will be subject to forfeiture if your employment is terminated for Cause, as defined in the LTIP. This limitation will remain in effect during the period commencing as of January 1, , and ending as of the earlier of (a) the date you cease to be an employee of the Company or an Affiliate, or (b) January 1, . You agree that, notwithstanding any provision of the LTIP or this letter to the contrary, shares of Common Stock subject to the restriction set forth herein may be held by the Company, in escrow, pending its lapse. The Committee may, in its discretion, amend or waive the restriction; you will be notified as soon as practicable of any such action taken by the Committee. 4.
